Citation Nr: 1527417	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  13-28 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a heart condition, claimed as an abnormal heart rhythm.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  



ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to March 1973 and from January 1975 to September 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision and a November 2013 rating decision, both by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Board notes that the Veteran requested a travel Board hearing in his August 2013 VA Form 9 Substantive Appeal.  However, in a communication received from the Veteran in December 2014, he withdrew his request.  Therefore, as the Veteran has not made any additional hearing requests, the Board finds that his hearing request has been withdrawn. See 38 C.F.R. § 20.704(e) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a thorough review of the claims file, the Board finds that further evidentiary development is necessary prior to the adjudication of the Veteran's claims of service connection for a heart condition and PTSD. 

As an initial matter, the Board notes that in August 2013, the Veteran filed a timely Notice of Disagreement (using a VA Form 9) regarding the denial of his claim of entitlement to service connection for PTSD.  See 38 C.F.R. §§ 20.201, 20.300, 20.302.  Significantly, however, to date, the AOJ has not issued a Statement of the Case in response.  Thus, the Board is required to remand the matter for issuance of a Statement of the Case addressing the issue.  See 38 C.F.R. § 19.9(c); see also Manlincon v. West, 12 Vet. App. 238 (1999).  

Service treatment records from January 1973 show that the Veteran had an abnormal heart clinical evaluation and the report noted a systolic ejection murmur of the left scapular border and left sternal border, which was present when the Veteran was sitting upright.  The Veteran's enlistment examination from November 1977 was normal.  Then, VA treatment records from May 2006 show that the Veteran had an abnormal electrocardiogram with sinus tachycardia, a right bundle branch block, left posterior fascicular block, and bifascicular block.  Additional VA treatment records show that the Veteran had an abnormal electrocardiogram and a right bundle branch block in March 2010.  A note indicated that his electrocardiogram from March 2010 showed no significant change from one that was performed in April 2008.  Given the evidence outlined above, it remains unclear to the Board whether the Veteran's heart disability is related to his period of active service.  Therefore, the Board finds that the Veteran should be afforded an appropriate VA examination with a medical opinion concerning whether the Veteran's heart condition arose during service or is otherwise related to any incidents of service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, any VA treatment records should be obtained and associated with the file on remand.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinksi, 2 Vet. App. 611 (1992).  All ongoing private treatment records should also be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a Statement of the Case regarding the issue of entitlement to service connection for PTSD, and advise him of the time period in which to perfect the appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, the case should then be returned to the Board for further appellate review, if otherwise in order.

2.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for a heart disability.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. 

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

4.  Schedule the Veteran for a VA cardiovascular examination to obtain a medical opinion determining whether the Veteran's heart condition is related to his period of service.  The claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that a current heart condition arose during service or is otherwise related to any incident of service, including the January 1973 record showing a systolic ejection murmur of the left scapular border and left sternal border in 1973. 

The examiner should consider the Veteran's lay statements with regard to his disability.  The examiner should also provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

5.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed. If the benefits sought on appeal remain denied, then the Veteran should be furnished with a supplemental Statement of the Case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




